Citation Nr: 1002216	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  09-44 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from May 1952 to 
April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran does not have hearing loss that is attributable 
to his active military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a November 2008 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his claim of service connection.  The letter 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the November 2008 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Kansas City, Missouri.  In December 2008, the Veteran 
indicated that he did not have any additional information or 
evidence to support his claim.  Additionally, in January 
2009, the Veteran was provided a VA examination in connection 
with his claim, the report of which is of record.  That 
examination report contains sufficient evidence regarding the 
Veteran's hearing loss as well as its relationship to 
military service by which to decide the claim.

The Board notes that VA was made aware that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The Veteran indicated that he was in 
receipt of SSA benefits in a January 1999 application for VA 
pension benefits.  In April 2002, an electronic inquiry by VA 
showed that the Veteran was found to be disabled by SSA in 
August 1991.  Although records from SSA were not obtained, a 
remand is not necessary in this instance.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has stated that "the duty to assist is not boundless in its 
scope."  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 
2010).  In Golz, the Federal Circuit held that not all 
medical records or all SSA disability records must be sought, 
but only those that are relevant to the Veteran's claim.  
Additionally, it is not the case that VA must obtain records 
in every case in order to rule out their relevance.  In the 
Veteran's case, there is no indication in the record that the 
SSA disability records are relevant or would aid in 
substantiating his claim.  Neither the Veteran or his 
representative has alleged that the SSA records contain 
relevant evidence.  In fact, they have not discussed the SSA 
records in any manner during the prosecution of the claim.  
In view of this information, the Board does not find that a 
remand is necessary to request the SSA records.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has hearing loss as a result of 
his active military service.  Specifically, he states that he 
was exposed to the loud noise from gun fire.  The Veteran 
states that he was assigned to an artillery unit and fired 
90mm anti-aircraft artillery, 50 caliber machine guns, and 
other small arms.  The guns were regularly fired and he had 
no ear protection.  The Veteran believes that this in-service 
noise exposure caused hearing loss.  Thus, he contends that 
service connection is warranted.

Post-service medical records document that the Veteran 
currently has hearing loss.  Treatment records from the 
Kansas City VAMC and its outpatient clinics show treatment of 
sensorineural hearing loss in both ears since at least July 
2002 and thereafter.  The records indicate that VA issued the 
Veteran hearing aids prior to that time.  In January 2009, 
the Veteran underwent VA audiological examination.  The 
examiner provided a diagnosis of sensorineural hearing loss 
in both ears and audiometric testing reflected impaired 
hearing for VA purposes.  See 38 C.F.R. § 3.385.  Thus, a 
current disability of hearing loss is shown by the evidence.

A review of the Veteran's service treatment records is 
negative for complaints of or treatment for hearing loss.  
There is no diagnosis of hearing loss in the service records.  
The hearing portion of the Veteran's entrance and separation 
examinations were normal on whispered and spoken voice 
testing.  No related defects were noted on either 
examination.

In addition, there is no explicit documentation of loud noise 
exposure in the service records and there is no indication 
that the Veteran participated in combat as he did not serve 
outside the Continental United States.  Even so, the service 
records show that the Veteran was assigned to an artillery 
battalion.  The Veteran's seemingly credible statements 
regarding in-service noise exposure are consistent with the 
circumstances of his service.  Given this information, the 
Board finds that the Veteran likely served in the vicinity of 
loud noises produced by gun fire from the weapons that the 
Veteran stated he used during military service.

The absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  

In conjunction with the January 2009 examination, the VA 
examiner provided a medical nexus opinion for hearing loss.  
The examiner noted the Veteran's in-service noise exposure 
from being in the vicinity of various gun fire, including 
artillery.  She also noted his post-service civilian noise 
exposure as he worked for a railroad and also owned and 
operated a hunting preserve where he did much hunting over 
the years.  As noted previously, the examiner diagnosed the 
Veteran with hearing loss in both ears.  Notably, the Veteran 
denied experiencing tinnitus.  The examiner gave the opinion 
that it is less likely than not that acoustic trauma while in 
service in the early 1950s is the cause of the Veteran's 
current hearing loss.  The examiner reasoned that there were 
no concerns regarding hearing or ear problems while in 
service, that the Veteran had a history of both occupational 
and recreational noise exposure following service, and that 
the Veteran stated at the examination that he did not notice 
hearing difficulties until the mid 1980s.

Despite the VA examiner's opinion, the Veteran and his 
representative nevertheless maintain that the Veteran's 
hearing loss is related to service.  The representative 
argues that the whispered voice test conducted during the 
Veteran's era of service is not accurate in detecting high 
frequency hearing loss.  This may be so, but there is no 
indication that the examination report that the VA examiner 
relied solely on the normal whispered voice tests to arrive 
at her opinion.  The examiner conceded in-service acoustic 
trauma but she did not attribute the Veteran's hearing loss 
to that noise exposure.  Instead, the examiner indicated that 
the Veteran's hearing loss was of post-service origin as a 
result of a lack of in-service complaints regarding hearing 
loss or the ear, the post-service noise exposure, and the 
approximate date that the Veteran reportedly noticed his 
hearing loss.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have hearing loss that is 
attributable to his active military service.  Although in-
service noise exposure is established by the evidence, the 
competent medical evidence indicates that the noise exposure 
did not result in a chronic disability.  Instead, the 
evidence reflects that the Veteran has hearing loss that the 
January 2009 VA examiner found to be less likely than not 
related to acoustic trauma during military service.  The 
Board finds the VA examiner's opinion to be probative as to 
the question of whether the Veteran has hearing loss that is 
related to his military service in light of the examiner's 
ability to review the evidence in the claims file, examine 
the Veteran, and provide a persuasive opinion that finds 
support in the record.

The Board has considered the Veteran's contentions regarding 
the possible relationship between his hearing loss and 
military service.  He maintains that it is at least as likely 
that his in-service noise exposure resulted in hearing loss 
compared to any post-service noise exposure.  However, the 
Veteran's opinion is given no weight as medical expertise is 
necessary to answer the question in this case.  Additionally, 
although the Veteran's wife submitted a statement regarding 
the Veteran's hearing loss, she only addressed the current 
effects of the disability.  Consequently, in view of the 
evidence of record, the Board concludes that service 
connection for hearing loss is not warranted on a direct 
basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the Veteran's 
separation from military service.  As noted previously, 
sensorineural hearing loss was first seen in treatment 
records from July 2002, which occurred nearly 50 years after 
service.  Although a history of hearing loss is noted in the 
VA treatment records, there is no suggestion that such a 
history dates back to as early as 1955.  Additionally, the 
Veteran reported at the VA examination that he first became 
aware of hearing loss in the mid 1980s.  Thus, service 
connection is not warranted for hearing loss on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

For all the foregoing reasons, the Board finds that the claim 
of service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


